Citation Nr: 0314340	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-20 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date for 10 percent disability 
ratings for service-connected bilateral varicose veins prior 
to August 5, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1997.  

In a May 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, granted 
the veteran's initial claim of entitlement to service 
connection for bilateral varicose veins.  A noncompensable 
disability rating was assigned, effective September 1, 1997, 
the day after the veteran retired from military service.  
Service connection was granted for several other 
disabilities; the combined rating was 40 percent, effective 
September 1, 1997. 

In a statement received at the RO in September 1998 the 
veteran expressed disagreement with the noncompensable 
ratings assigned for the bilateral varicose veins.  Although 
the RO interpreted that statement as a claim for an increased 
rating, a liberal interpretation of the statement indicates 
that it was the veteran's intent to appeal the rating 
assigned in the May 1998 decision.  

The RO issued a statement of the case in September 2000, and 
the veteran submitted a substantive appeal in October 2000.  
The Board of Veterans' Appeals (the Board) finds that the 
veteran has perfected an appeal of the disability rating 
initially assigned with the grant of service connection in 
May 1998.  

In a June 1999 rating decision the RO increased the 
disability ratings for varicose veins of the right and left 
legs from zero to 10 percent, respectively, effective August 
5, 1998.  The effective date was based on VA outpatient 
treatment reports.  The combined disability rating became 60 
percent, effective August 5, 1998, based on the increase in 
the disability ratings assigned for the bilateral varicose 
veins.  The veteran contends that she is entitled to 
10 percent ratings for the bilateral varicose veins effective 
with her separation from service; she does not contend that 
she is entitled to ratings in excess of 10 percent.

The veteran filed a notice of disagreement with the June 1999 
decision, ostensibly as to the effective date of the combined 
disability rating of 60 percent.  Because the effective date 
of the combined rating of 60 percent is a function of the 
effective dates assigned for increased ratings for the 
bilateral varicose veins, the RO correctly characterized the 
claim as one for earlier effective dates for the increased 
ratings.  In her October 2000 substantive appeal, the veteran 
acknowledged that she was seeking earlier effective dates for 
the increased ratings.  


FINDINGS OF FACT

1.  Prior to August 5, 1998, the veteran's service-connected 
bilateral varicose veins were not manifested by pain, 
cramping, fatigue or edema.

2.  Effective August 5, 1998, the bilateral varicose veins 
were manifested by pain with prolonged standing.


CONCLUSION OF LAW

The criteria for an effective date prior to August 5, 1998 
for the assignment of 10 percent disability ratings for 
bilateral varicose veins are not met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. §§ 3.400(o), 4.104, Diagnostic Code 7120 
(2002); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected bilateral varicose veins are 
each currently rated as 10 percent disabling, effective from 
August 5, 1998.  Previously, they had been rated as 
noncompensably disabling from September 1, 1997, the day 
after she retired from military service.  The veteran does 
not dispute the level of the assigned disability rating.  She 
contends that she is entitled to an effective date of 
September 1, 1997, the day following her separation from 
service, for the 10 percent ratings assigned for bilateral 
varicose veins.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

The RO provided the veteran a statement of the case in 
September 2000 and a supplemental statement of the case in 
January 2002.  In those documents the RO informed the veteran 
of the regulatory requirements for establishing entitlement 
to an earlier effective date, and the rationale for 
determining that the evidence she had then submitted did not 
show that those requirements were met.  

Following certification of the veteran's appeal to the Board, 
in a December 2002 notice the Board informed the veteran of 
the evidence needed to substantiate her claim by informing 
her of the provisions of the VCAA and the specific evidence 
required to establish entitlement to an earlier effective 
date.  The Board informed her of the rating criteria for 
varicose veins that was in effect prior to and after January 
1998.  The Board also informed her of the information and 
evidence that she was required to submit, and the evidence 
that VA would obtain on her behalf.  The Board instructed her 
to identify any evidence that was relevant to her claim, and 
to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on her behalf.  
The Board further informed her that although VA would make 
reasonable efforts to obtain the evidence she identified, it 
was ultimately her responsibility to provide the evidence in 
support of her claim.  The veteran did not respond to the 
December 2002 notice.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that her 
case was being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain her service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  

The RO obtained the veteran's service medical records and VA 
treatment records, and provided her a VA medical examination 
in March 1998.  The RO scheduled an additional examination in 
June 1999, but the veteran failed to appear for that 
examination.  

The veteran and her representative have not requested that 
another examination be conducted, and the Board believes that 
such examination would be useless at this juncture.  As will 
be explained below, the outcome of this case hinges upon when 
it was factually ascertainable that an increased in the 
veteran's service-connected bilateral varicose vein 
disability took place.  The United States Court of Appeals 
for Veterans Claims (the Court) has made it clear that the 
question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence 
in a veteran's VA claims folder.  See Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992): "evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See also Scott v. Brown, 7 Vet. App. 
184, 188 (1994) [citing Quarles]; Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997) and VAOPGCPREC 12-98.

The veteran and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2002).

Effective dates

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).

The effective date of service connection is the day following 
separation from active service if the claim is received 
within one year after separation from service.  38 C.F.R. 
§ 3.400(b)(2).   

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2002).  

The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Evaluation of varicose veins

The regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  See 62 Fed. Reg. 65,207 (1997) [codified at 38 C.F.R. 
§ 4.104].  Because the change in the regulations occurred 
within one year prior to the claim for an increased rating, 
she is entitled to consideration of the original and revised 
rating criteria in determining the effective date for the 
increased rating.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  Prior to the effective date of the 
change in the regulation, the Board can apply only the former 
version of the regulation.  See 38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-00.

In the January 2002 supplemental statement of the case the RO 
provided the veteran the revised regulation pertaining to the 
evaluation of varicose veins and considered the revised 
criteria in denying entitlement to an effective date prior to 
August 5, 1998.  The Board also provided the veteran with the 
original and revised rating criteria in the December 2002 
notice.  The veteran was provided the opportunity to present 
evidence and arguments in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulation, without prejudice to her.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria for varicose veins in effect 
prior to January 1998, a 10 percent rating applied if the 
disorder was moderate, with varicosities of the superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion, bilateral or unilateral.  The disorder was non-
compensable if mild, or with no symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The Board observes that the words "mild" and "moderate" were 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2001).

Effective in January 1998, each lower extremity affected by 
varicose veins is to be rated separately.  The disability is 
rated at 10 percent for intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  The disorder is non-compensable if 
manifested by asymptomatic palpable or visible varicose 
veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
  
Factual and Procedural Background

The veteran's service medical records show that she was found 
to have bilateral varicose veins in October 1988.  She 
retired from military service on August 31, 1997.  She 
initially claimed entitlement to VA compensation benefits in 
November 1997, and her claimed disabilities at that time 
included "arterial insufficiency."  

The veteran underwent a VA medical examination in March 1998, 
which resulted in a diagnosis of bilateral varicose veins.  
During the examination she reported a history of varicose 
veins for the previous ten years.  She then reported having 
occasional swelling of both legs around the ankles, but 
denied receiving any treatment for the varicose veins.  She 
also denied experiencing pain or claudication on standing or 
at rest, or edema.  The varicose veins reportedly had no 
effect on her occupation or daily activities.  

On physical examination the veteran was noted to have 
varicose veins bilaterally on the lower legs as well as the 
thighs.  The maximum caliber of any of the veins was one 
centimeter.  There was no evidence of ulceration or tissue 
loss, edema, tenderness, or skin changes.

Based on this evidence, in a May 1998 rating decision the RO 
granted service connection for bilateral varicose veins, 
rated as non-compensably disabling effective September 1, 
1997.  

In August 1998, the RO proposed to sever the grant of service 
connection for bilateral varicose veins on the basis that 
such grant was clearly and unmistakably erroneous.  In 
essence, the proposal was based on an assumption that 
varicose veins were not present during service and their 
presence on examination a few months after the veteran's 
retirement could not be medically ascribed to service.  

The RO notified the veteran in August 1998 of the proposed 
severance of service connection.  The veteran responded to 
that notice in a statement received on September 4, 1998 in 
which she referenced multiple notations in her service 
medical records regarding the existence of varicose veins.  
She also stated that she continued to wear support hose 
because of the varicose veins.  She asked the RO to obtain 
her treatment records from the VA medical center in support 
of her claim.  

In an October 1998 rating decision, based on a re-review of 
the veteran's service medical records which showed varicose 
veins during service, the RO purportedly reinstated the grant 
of service connection for varicose veins (although service 
connection had in fact not been severed).  In addition, the 
RO interpreted the veteran's September 1998 statement as a 
claim for an increased rating and proceeded to develop an 
increased rating claim.  

VA treatment records obtained in conjunction with the alleged 
increased rating  claim show that on June 23, 1998 and July 
31, 1998, the veteran requested medical evaluation of 
multiple service-connected disabilities, including varicose 
veins.  Those treatment records do not document any 
complaints or clinical findings pertaining to varicose veins.  
On August 5, 1998, however, the veteran was scheduled for a 
lower extremity duplex sonography, which was completed on 
August 20, 1998.  That study revealed no evidence of deep 
vein thrombosis.

On August 26, 1998, the veteran was evaluated for the 
varicose veins.  She then reported that she was able to stand 
for only an hour, after which the pain in her legs became 
unbearable.  She also reported that she had attempted to 
obtain compensation benefits for the varicose veins, but had 
been told that her records indicated that the disorder was 
asymptomatic.  On examination the examiner found one 
centimeter varicosities, bilaterally, in the long saphenous 
system with possible involvement of the short saphenous 
system, most pronounced above the left gastrocnemius.  There 
was no evidence of edema, stigmata, or post-thrombotic 
syndrome.  The physician recommended that the veteran wear 
compression stockings and elevate her feet when needed.

Based on the evidence shown above, in the June 1999 rating 
decision the RO assigned 10 percent ratings for varicose 
veins in the right and left legs, respectively, effective 
August 5, 1998.  The veteran has challenged the assigned 
effective date.
Analysis

As discussed in the Introduction, although the RO interpreted 
the veteran's September 1998 communication in response to its 
proposal to sever service connection as a claim for an 
increased rating for bilateral varicose veins,  
the Board believes that the communication may be interpreted 
as a notice of disagreement with the May 1988 rating decision 
which initially granted service connection and assigned a 
noncompensable disability rating.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented].  The September 1998 
communication from the veteran in essence expressed 
disagreement with the disability rating assigned in May 1998, 
and was filed within the one year period after the issuance 
of the May 1998 RO decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302. 

The Board adds at this juncture that the outcome of this case 
is the same whether the September 1998 communication from the 
veteran is considered to be a notice of disagreement with the 
May 1998 RO decision or as an increased rating claim.  In 
each case, the assignment of compensable ratings hinges on 
when it was factually ascertainable that such ratings were 
warranted.  For reasons explained below, the Board has 
concluded that an increase in disability was not 
ascertainable until August 1998.

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in May 1998.  
Because she has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Because 
her claim has been in appellate status since it was filed in 
November 1997, the veteran is potentially entitled to an 
effective date retroactive to September 1, 1997 (the day 
following her separation from service), dependent upon when 
it is ascertainable that an increase in disability occurred.  
Hazan v. Gober, 10 Vet. App. 511, 518 (1997); 38 C.F.R. 
§ 3.400(o) (2002).

According to the rating criteria in effect prior to January 
1998, a 10 percent rating was applicable for moderate 
varicose veins, with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, bilateral or unilateral.  Separate 10 percent 
ratings could not be assigned for moderate varicose veins in 
each leg.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  
Assignment of the 10 percent rating for bilateral varicose 
veins was dependent on a finding that the disorder was 
manifested by pain or cramping with exertion.

None of the evidence prior to August 5, 1998 shows that the 
disorder was manifested by pain or cramping with exertion.  
In the March 1998 VA examination the veteran denied 
experiencing pain in the legs with standing.  There is no 
further evidence describing any complaints or clinical 
findings pertaining to the varicose veins prior to August 5, 
1998.  The Board finds, therefore, that the available 
evidence demonstrates that the criteria for a 10 percent 
rating based on the original version of the rating criteria 
were not met prior to August 5, 1998.

According to the revised rating criteria, based on which the 
RO assigned separate 10 percent ratings for each leg, the 
disability is rated at 10 percent if manifested by 
intermittent edema or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  Although 
the veteran reported experiencing occasional swelling in the 
ankles during the March 1998 examination, the examiner found 
no objective evidence of edema in either extremity.  The 
veteran's report of occasional ankle swelling is, in the 
Board's opinion, outweighed by the objective clinical 
findings in March 1998, which specifically did not find 
edema. The veteran denied having pain in the legs with 
standing.  There is no evidence documenting the manifestation 
of pain with standing prior to the August 26, 1998, treatment 
record.  Compression hosiery and elevation of the legs was 
recommended at that time.  The date on which it is factually 
ascertainable that an increase in disability had occurred 
under the revised regulations is, therefore, August 26, 1998.

The veteran contends that the 10 percent ratings for 
bilateral varicose veins, respectively, should be effective 
the day following her separation from service because her 
claim has been active since then.  Since as discussed above 
the Board has determined that the September 1998 
communication form the veteran to the RO constituted a notice 
of disagreement as to the original rating decision, the Board 
does not disagree with the veteran's position.  The effective 
date to be assigned for the 10 percent ratings, however, is 
governed by when the evidence shows that the criteria for the 
increased ratings were actually met.  See Fenderson and 
38 C.F.R. § 3.400(o) (2002).  As shown above, there is no 
evidence indicating that the criteria for the 10 percent 
ratings were met prior to August 26, 1998.

The Board notes that the RO has assigned an effective date of 
August 5, 1998, for the increased ratings, apparently based 
on the date on which the veteran sought evaluation of her 
service-connected disabilities.  Regardless of the rationale 
for assigning an effective date of August 5, 1998, the 
evidence does not show that the criteria for the increased 
ratings were met prior to that date.  The Board has 
determined, therefore, that the criteria for the 10 percent 
ratings were not met prior to August 5, 1998, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to 10 percent ratings for bilateral 
varicose veins prior to August 5, 1998.  Fenderson, 12 Vet. 
App. at 126-27.






CONTINUED ON NEXT PAGE



ORDER

The appeal to establish entitlement to 10 percent disability 
ratings for bilateral varicose veins prior to August 5, 1998 
is denied.




________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

